     Case 3:20-cv-01597-CAB-MSB Document 14 Filed 11/13/20 PageID.85 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                       Case No.: 20-cv-1597-CAB-MSB
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  RECONSIDERATION
14   PHIL’S BBQ, INC.,
                                      Defendant.         [Doc. No. 12]
15
16
17
18
19         This matter is before the Court on Plaintiff’s motion for reconsideration of the
20   Court’s order declining to exercise supplemental jurisdiction over Plaintiff’s state law
21   claim. Defendant did not oppose the motion. As stated in the order, the Court declined to
22   exercise supplemental jurisdiction over Plaintiff’s claim under California’s Unruh Act for
23   two reasons, each of which independently justified the Court’s decision: (1) that Plaintiff’s
24   Unruh Act claim predominates over his federal claim under the Americans with Disabilities
25   Act (“ADA”); and (2) that the interests of comity and discouraging forum shopping
26   constitute exceptional circumstances and compelling reasons to decline supplemental
27   jurisdiction.   Plaintiff’s primary argument for reconsideration is his belief that the
28   undersigned, who entered the order, mistook his complaint as concerning a construction-

                                                     1
                                                                                20-cv-1597-CAB-MSB
     Case 3:20-cv-01597-CAB-MSB Document 14 Filed 11/13/20 PageID.86 Page 2 of 3



 1   related accessibility claim, when the complaint concerns only Defendant’s website.
 2   According to Plaintiff, this mistake undercuts the Court’s second rationale for declining
 3   supplemental jurisdiction.
 4          It is Plaintiff, however, who is mistaken.              Plaintiff bases his belief that the
 5   undersigned district judge misunderstood the complaint on an order by the magistrate judge
 6   in this case. The undersigned, meanwhile, entered its order fully aware of the subject
 7   matter of Plaintiff’s complaint.
 8          More importantly, Plaintiff’s motion cites to no binding authority holding that a
 9   district court abuses its discretion by declining supplemental jurisdiction over an Unruh
10   Act claim at the outset of a lawsuit that is in federal court based on an ADA claim.
11   Thousands of such cases have been filed in federal district courts in California (including
12   over one thousand by Plaintiff himself)1 over the past several years, so the absence of such
13   authority is noteworthy. Moreover, Plaintiff even acknowledges that other district courts
14   have declined to retain jurisdiction over Unruh Act claims notwithstanding the same
15   arguments Plaintiff makes in his motion. Finally, to the extent Plaintiff’s motion is
16   premised on arguments that are independent of Plaintiff’s mistaken belief that the
17   undersigned was unaware of the substance of Plaintiff’s complaint, the Court finds that
18   Plaintiff’s motion was not made within a reasonable time under Rule 60(c)(1) or within the
19   28 days required by CivLR 7.1(i)(2), and Plaintiff offers no explanation or good cause for
20   why he waited almost two months to raise such arguments.
21          In light of the foregoing, Plaintiff’s motion for reconsideration is DENIED without
22   prejudice. Plaintiff may re-file a motion for reconsideration based on subsequent binding
23   authority holding that a district court’s decision to decline supplemental jurisdiction over
24
25
26
     1
      See generally Langer v. Honey Baked Ham, Inc., No. 3:20-CV-1627-BEN-AGS, 2020 WL 6545992, at
27   *10 (S.D. Cal. Nov. 6, 2020) (taking “judicial notice of the fact that as of the date of this order, PACER
     shows a total of 1,508 cases in which the plaintiff is named Chris Langer”).
28

                                                         2
                                                                                           20-cv-1597-CAB-MSB
     Case 3:20-cv-01597-CAB-MSB Document 14 Filed 11/13/20 PageID.87 Page 3 of 3



 1   an Unruh Act claim at the outset of a case that is in federal court based on an ADA claim
 2   is an abuse of discretion or is otherwise a reversible error.
 3         It is SO ORDERED.
 4   Dated: November 13, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                             20-cv-1597-CAB-MSB
